DETAILED ACTION
In response to communication filed on 2/7/2020.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/7/2020 and 8/18/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1,6,11 and 16 are objected to because of the following informalities:  the limitation “among carrier frequencies included a carrier frequency list” appears to have improper grammar and should recite “among carrier frequencies included in a carrier frequency list.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US Pub. 2019/0037425)(H1 hereafter) in view of Shaheen et al. (US Pub. 2018/0359149)(S1 hereafter).


a transceiver (i.e. receiver and transmitter)[refer Fig. 7; 720 and 730]; and 
a controller [refer Fig. 7; 710] configured to [paragraph 0168]: 
receive, via the transceiver, from a base station [refer Fig. 8][paragraph 0020], an idle-mode measurement configuration [paragraph 0059], in case that the terminal enters an idle state, perform idle-mode measurement based on the measurement configuration (when in idle state, the terminal performs a measurement operation according to received measurement configuration information)[paragraph 0059], 
in response to the terminal enters a connected mode (i.e. RRC connected state), generate a measurement result based on the result of performing the measurement [paragraph 0069], and 
report, via the transceiver, to the base station, the measurement result (the terminal transmits the IDLE mode measurement result  to the base station when the terminal transitions to the RRC connected state)[paragraph 0069].  
However, H1 fails to disclose a measurement result for a carrier frequency, which does not support subcarrier spacing (SCS) supported by the terminal, among carrier frequencies included a carrier frequency list included in the measurement configuration is not reported.  
S1 discloses that a user equipment are configured to send and receive packets using allowed/supported numerologies (i.e. sub-carrier spacing) for uplink and downlink frequencies according to received system information in information elements [paragraph 0024], the information elements include a list of instances of allowed/supported subcarrier spacing for measurement configurations and reporting [paragraph 0026], the UE performs measurements using the list and instances of supported numerology and report the measurements as configured [paragraph 0027].


Regarding claims 2 and 12, H1 teaches the measurement result includes a reference signal received power (RSRP) and a reference signal received quality (RSRQ) for a serving cell [paragraph 0057], and the measurement result further includes a measurement result for each carrier frequency list (the terminal uses measurement configuration information that includes a target carrier frequency information and target cell list information [paragraph 0063], the terminal stores a measurement result value for each cell or carrier through the IDLE mode operation [paragraph 0068]).  

Regarding claims 3 and 13, H1 teaches the measurement result for each carrier frequency list includes a carrier frequency and a measurement result for each cell list for the carrier frequency (the terminal uses measurement configuration information that includes a target carrier frequency information and target cell list information [paragraph 0063], the terminal stores a measurement result value for each cell or carrier through the IDLE mode operation [paragraph 0068]), and the measurement result for each cell list [paragraph 0135] includes a physical cell identifier (ID) (i.e. physical cell identification information), RSRP for the cell, and RSRQ [paragraph 0136].  

Regarding claims 4 and 14, H1 teaches the measurement configuration includes the carrier frequency list [paragraph 0063] and timer information (i.e. measurement duration information) indicating a time for performing measurement in the idle mode [paragraph 0064], and the measurement configuration is 

Regarding claims 5 and 15, H1 teaches the controller is configured to: transmit, via the transceiver, to the base station, a radio resource control (RRC) connection setup complete message [paragraph 0105] including an indicator indicating that the terminal is capable of reporting of measurement in the idle mode (i.e. the base station receives presence indication information indicating whether IDLE mode measurement information is included in the RRC connection setup process)[paragraph 0108]; 
receive, via the transceiver, from the base station, a message requesting the measurement result [paragraph 0110]; and 
transmit, via the transceiver, to the base station, the measurement result (after receiving a request, the terminal sends the IDLE mode measurement result information)[paragraph 0111].  

Regarding claims 6 and 16, H1 teaches base station [refer Fig. 8][paragraph 0020] in a wireless communication system [paragraph 0024], the base station comprising: 
a transceiver [refer Fig. 8; 820, 830]; and 
a controller [refer Fig. 8; 810] configured to: 
transmit, via the transceiver, to a terminal [refer Fig. 7][paragraph 0019], an idle-mode measurement configuration paragraph 0059], 
perform a radio resource control (RRC) connection procedure [paragraph 0063] for switching the terminal from an idle state to a connected state [paragraph 0069], and 
receive, via the transceiver, from the terminal, a measurement result measured in the idle mode [paragraph 0070].

S1 discloses that a user equipment are configured to send and receive packets using allowed/supported numerologies (i.e. sub-carrier spacing) for uplink and downlink frequencies according to received system information in information elements [paragraph 0024], the information elements include a list of instances of allowed/supported subcarrier spacing for measurement configurations and reporting [paragraph 0026], the UE performs measurements using the list and instances of supported numerology and report the measurements as configured [paragraph 0027].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 to incorporate the use of reporting of frequency measurements for allowed/supported list and instances of numerologies (i.e. subcarrier spacing) as taught by S1.  One would be motivated to do so to provide communication flexibility and efficiency [refer S1; paragraph 0005].

Regarding claims 7 and 17, H1 teaches the measurement result includes a reference signal received power (RSRP) and a reference signal received quality (RSRQ) for a serving cell [paragraph 0057], and the measurement result further includes a measurement result for each carrier frequency list (the terminal uses measurement configuration information that includes a target carrier frequency information and target cell list information [paragraph 0063], the terminal stores a measurement result value for each cell or carrier through the IDLE mode operation [paragraph 0068]).  

Regarding claims 8 and 18, H1 teaches the measurement result for each carrier frequency list includes a carrier frequency and a measurement result for each cell list for the carrier frequency (the terminal uses 

Regarding claims 9 and 19, H1 teaches the measurement configuration includes the carrier frequency list [paragraph 0063] and timer information (i.e. measurement duration information) indicating a time for performing measurement in the idle mode [paragraph 0064], and the measurement configuration is received through at least one of a radio resource control (RRC) message or a system information block (SIB) [paragraph 0063].  

Regarding claims 10 and 20, H1 teaches the controller is configured to: receive, via the transceiver, from the terminal, a radio resource control (RRC) connection setup complete message [paragraph 0105] including an indicator indicating that the terminal is capable of reporting of measurement in the idle mode (i.e. the base station receives presence indication information indicating whether IDLE mode measurement information is included in the RRC connection setup process)[paragraph 0108]; 
transmit, via the transceiver, to the terminal, a message requesting the measurement result [paragraph 0110]; and 
receive, via the transceiver, from the terminal, the measurement result (after receiving a request, the terminal sends the IDLE mode measurement result information)[paragraph 0111].



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jung et al. (US Pub. 2012/0076041) discloses receiving a measurement configuration from a base station that comprises of a reporting condition [refer Abstract].
Zhou et al. (US Pub. 2019/0357215) discloses a base station can host functions such as sending measurement and measurement reporting configuration [paragraph 0212].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Ryan Kavleski
/R. K./
Examiner, Art Unit 2412



/JAMAL JAVAID/Primary Examiner, Art Unit 2412